469 F.2d 224
UNITED STATES of America, Plaintiff-Appellee,v.Seyed Noureddin MOSTAFAVI-KASHANI, Defendant-Appellant.
No. 72-1550
United States Court of Appeals,Ninth Circuit.
Sept. 28, 1972.

John S. Lane, Long Beach, Cal., for defendant-appellant.
William D. Keller, U. S. Atty., Barbara Meiers, Eric A. Nobles, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before BROWNING, HUFSTEDLER, and CHOY, Circuit Judges.
PER CURIAM:


1
Appellant appeals from his conviction for knowing failure to keep his Selective Service local board advised of a current address where mail could reach him.  (50 U.S.C. App. Sec. 462.)


2
The board made repeated unsuccessful efforts to reach him through the mailing addresses that he furnished.  He did inform his board at one time that he was enrolled in Los Angeles City College and that he was an alien.  Substantial compliance with Section 462 requires more than giving the board a few clues by which the registrant can be located.


3
The evidence amply sustained the district court's conclusion that appellant's failure to keep his board informed of his current address was deliberate.  The pattern of appellant's conduct gave every indication of evasive tactics to avoid receiving mail from the board.  The record is unlike Ward v. United States, (1953) 344 U.S. 924, 73 S.Ct. 494, 97 L. Ed. 711.  In Ward the registrant furnished his board with his employer's complete address, and the evidence showed that he received mail at that address.  No similar showing was made in this case.


4
Affirmed.